DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 25, 2020.  Claims 1-9 and 25-38 are currently pending.  

Restriction
The Restriction in the Office Action dated August 27, 2020 has been withdrawn.  

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flight director” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objection
Claim 33 is objected to for the use of “regardless” as it falsely implies additional limitation to the claim.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 31, 32 and 34-38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 

Claims 1, 31, 32, 34 and 36-38 recites the “flight director” being coupled and not coupled to the “flight control system”; however, nowhere in the specification does it describe how the flight director is coupled and decoupled from the flight control system, nor does the Specification provide any means for achieving the same.  The Office notes that these deficiencies extend to dependent claims 2-9 and 35.  Corrections are required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 26, 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, at the onset, claim 1 recites “set the active flight mode to or “to the second selected flight mode in response to the flight director being coupled to the flight control computer and 

Claim 26 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the flight mode indicators”, which is recited twice.  Correction(s) is/are required.

Claim 32 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the flight mode indicators”.  Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 25-31 and 33-38 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No.  US 2012/0072056, to Hasan et al. (hereinafter Hasan), in view of U.S. Patent No. 6,314,343, to Adams et al. (hereinafter Adams), in further view of U.S. Patent Publication No. US 2018/0164123 to Pineo et al. (hereinafter Pineo).

As per claim 1, Hasan discloses a rotorcraft comprising: a rotor system producing thrust along an axis of the rotorcraft (e.g. see Fig. 1 and paragraph 0026, wherein a rotary-wing aircraft 20 is shown and described); a flight control computer (e.g. see Fig. 2A, and paragraph 0027, wherein the rotary-wing aircraft 20 includes a flight control computer (FCC) 38) operable to control flight of the rotorcraft along the axis (e.g. see Fig. 1 and paragraph 0026, wherein the rotary-wing aircraft 20 moves along a vertical axis, when commanded by a pilot or flight control computer (FCC)  according to an active flight mode of a plurality of flight modes (e.g. see Figures 2A and 2B, and paragraph 0027, wherein the flight control computer (FCC) 38 includes a Primary Flight Control System (PFCS) 42 and an Automatic Flight Augmentation and Cuing System (FACS) which execute explicit model following control laws to provide both control and stability augmentation, where pilot commands are shaped directly into desired aircraft responses’ [0027]), the flight control computer operable to select a first selected flight mode from a first subset of the plurality of flight modes according to one or more control laws (e.g. see at least paragraph 0036, wherein the FACS includes a multiple of Autopilot flight director modes, such as altitude hold, attitude hold, and hover hold); …the flight control computer operable to receive a flight mode selection signal from a flight director of the instrument panel in response to the flight director selecting a second selected flight mode from a second subset of the plurality of flight modes, the second subset different from the first subset (e.g. see paragraph 0027, wherein the PFCS 42 executes explicit model following control laws to provide both control and stability augmentation, wherein architecture, pilot commands are shaped directly into desired aircraft responses and desired commands are then passed through an inverse aircraft model to obtain the control commands required to produce the desired response (i.e. a second flight mode is selected from a plurality of modes based upon pilot commands through the PFCS);… and control flight of the rotorcraft along the axis according to the active flight mode (e.g. see paragraph 0027, wherein a fly-by-wire type flight control system includes a model following control system which shapes the 
Hasan fails to particularly disclose an instrument panel electrically coupled to the flight control computer.  However, Adams teaches an instrument panel coupled to the flight control computer (e.g. see at least Figure 1 and Abstract, wherein an aircraft flight mode selector assembly 2 utilizes computer-generated menus and soft wired bezel keys, serial bus connections between the flight mode selector assembly and the flight control computer 32).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Hasan with an instrument panel, like that of Adams, to provide the pilot a way to make input and receive output regrading flight modes.
Hasan fails to particularly disclose wherein the flight control computer is configured to: set the active flight mode  to the second selected flight mode in response to the flight director being coupled to the flight control computer and controlling flight of the rotorcraft; However, the Office notes that due to 

		As per claim 2, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Hasan further discloses further comprising pilot flight controls electrically coupled to the flight control computer, wherein the flight control computer selects the first selected flight mode according to input from the pilot flight controls (e.g. see at least Hasan Fig 2A and 2B, ‘a method of flight control present invention includes: recording a current position of a control inceptor as a trim reference position; generating a clutch command to hold the control inceptor at the trim 

As per claim 3, Hasan, as modified by Adams and Pineo, teaches all the features of claim 2, and Hasan further discloses wherein the pilot flight controls comprise a control stick coupled to a control stick detent sensor, the first selected flight mode selected according to a stick detent signal from the control stick detent sensor  (e.g. see at least ‘the control loop law drives the collective stick to the reference position provided by the trim reference, a bias clutch gain determines how much force is required for the trim detent force component’ [0044] and Figure 7B).

As per claim 4, Hasan, as modified by Adams and Pineo, teaches all the features of claim 2, and Hasan further discloses wherein the pilot flight controls comprise a control stick coupled to a control stick movement sensor, the first selected flight mode selected according to a stick movement signal from the control stick movement sensor (e.g. see Figures 5, 7 and 7B, trim reference control law receives inputs such as a stick position’ [0040]).

As per claim 5, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Hasan further discloses further comprising aircraft sensors, wherein the flight control computer selects the first selected flight mode according to sensor samples from the aircraft sensors (e,g. see at least ‘the sensed parameter 

As per claim 6, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Hasan further discloses further comprising an engine control unit (ECU), wherein the flight control computer selects the first selected flight mode according to data from the ECU (e.g. see at least Figures 1 and 2B, ‘a Flight Control Computer including a Primary Flight Control System and an Automatic Flight Augmentation and Cuing System execute explicit model following control laws to provide both control and stability augmentation in which pilot commands are shaped directly into desired aircraft responses’ [0027]).

As per claim 7, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Hasan further discloses wherein the flight control computer selects the first selected flight mode according to data from the instrument panel, however, Adams teaches flight computer mode selection from an instrument panel (e.g. see at least Figure 1, ’Flight Mode Selector Assembly’ (2) provides an aircraft flight mode selection system which can be used to select a number of different flight modes’ [col 8 lines 21 – 23]).   It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Hasan with an instrument 

As per claim 8, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Hasan further discloses wherein the flight control computer selects the first selected flight mode according to states of control loops of a fly-by-wire control system of the rotorcraft (e.g. see at least Figure 2 and 2B, ‘a fly-by-wire type flight control system includes a model following control system which shapes the pilot's controller and displacement commands through an inverse vehicle model to produce the desired aircraft response.  The system includes a Flight Control Computer which includes a Primary Flight Control System and an Automatic Flight Augmentation and Cuing System which execute explicit model following control laws to provide both control and stability augmentation, pilot commands are shaped directly into desired aircraft responses’ [0027]).

As per claim 9, Hasan, as modified by Adams and Pineo, teaches all the features of claim 1, and Adams further teaches wherein the first indicator is not shown on the instrument panel in response to the active flight mode being set to the second selected flight mode and controlling flight of the rotorcraft  (e.g. Adams teaches showing only the current flight mode (e.g. see at least Adams claim 1 ‘ a screen for displaying a plurality of general aircraft flight modes and for displaying subsidiary aircraft flight modes; a plurality of first switches which are operable, when closed, to cause 

As per claim 25, Hasan discloses a rotorcraft comprising: … a flight control computer configured to: detect a change in flight mode of the rotorcraft from a previous flight mode to an active flight mode, the active flight mode and the previous flight mode each being from one of a first subset or a second subset of a plurality of flight modes (e.g. see rejection of claim 1); determine whether the active flight mode and the previous flight mode are from different subsets of the plurality of flight modes (e.g. see rejection of claim 1; the Office further notes that the flight control computer 38 would act accordingly to the flight mode selected thereby realizing which subset the mode is selected from (e.g. the PFCS or FACS).
Hasan fails to particularly disclose an instrument panel comprising one or more flight mode indicators and update the one or more flight mode indicators in response to the active flight mode and the previous flight mode being from different subsets of the plurality of flight modes, wherein updating the one or more flight mode indicators comprises changing a color of the one or more flight mode indicators.  However, Pineo teaches a first trip trajectory from one or more first vehicle trips (i.e. a first selected flight mode from a first subset of a plurality of flight modes) and a second trip trajectory from a group of one or more second vehicle trips (i.e. a second selected flight mode from a second subset of a plurality of flight modes), wherein trajectory configuration include different colors that are displayed (e.g. see, at a minimum, Figs. 1, 9 and 11, and paragraphs 0030 and 0060).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Hasan with visual indicators like those in Pineo to provide different vehicle parameters during different vehicle trips to an operator of the system to increase awareness of required operation parameters of the aircraft.

As per claim 26, Hasan, as modified by Adams and Pineo, teaches all the features of claim 25, and Pineo further teaches wherein the flight control computer is configured to update the one or more flight mode indicators by: displaying a first indicator of the flight mode indicators in response to the active flight mode being from the first subset of the plurality of flight modes; and displaying a second indicator of the flight mode indicators in response to the active flight mode being from the second subset of the plurality of flight modes, the second indicator being different from the first indicator (e.g. see, at a minimum, Figs. 1, 9 and 11, and paragraphs 0030 and 0060, wherein Pineo teaches a first trip trajectory from one or more first vehicle trips (i.e. a first selected flight mode from a first subset of a plurality of flight modes) and a second trip trajectory from a group of one or more second vehicle trips (i.e. a second selected flight mode from a second subset of a 

As per claim 27, Hasan, as modified by Adams and Pineo, teaches all the features of claim 25, and Hasan further discloses further comprising pilot flight controls, wherein the change in flight mode occurs in response to a change in position of the pilot flight controls (e.g. see rejection of claims 1 and 25, wherein the PFCS is predicated on changes (i.e. position) of pilot flight controls).

As per claim 28, Hasan, as modified by Adams and Pineo, teaches all the features of claim 27, and Hasan further discloses wherein the active flight mode is selected from the first subset of the plurality of flight modes in response to the change in position of the pilot flight controls (e.g. see rejection of claims 1 and 25, wherein the PFCS is predicated on changes (i.e. position) of pilot flight controls between automated flight control and pilot flight control).

As per claim 29, Hasan, as modified by Adams and Pineo, teaches all the features of claim 25, and Hasan further discloses wherein the instrument panel further comprises a flight director, and wherein the change in flight mode occurs in response to selection of the active flight mode through the flight director (e.g. see rejection of claims 1 and 25, and paragraph 0027, wherein the PFCS 42 executes explicit model following control laws to provide both control and stability augmentation, wherein architecture, pilot commands are shaped directly into desired aircraft responses and desired commands are then passed through an inverse aircraft model to obtain the control commands required to produce the desired response (i.e. a second flight mode is selected from a plurality of modes based upon pilot commands through the PFCS)).

As per claim 30, Hasan, as modified by Adams and Pineo, teaches all the features of claim 29, and Hasan further discloses wherein the active flight mode is selected from the second subset of the plurality of flight modes in response to the selection of the active flight mode with the flight director (e.g. see rejection of claims 1 and 25).

As per claim 31, Hasan, as modified by Adams and Pineo, teaches all the features of claim 29, and Pineo further teaches wherein the one or more flight mode indicators are color coded according to whether the flight director is coupled to the flight control computer of the rotorcraft and controlling flight of the rotorcraft (e.g. notwithstanding issues pertaining to coupling to the flight control 

As per claim 33, Hasan, as modified by Adams and Pineo, teaches all the features of claim 29, and Pineo further teaches wherein the one or more flight mode indicators include a single indicator for an axis of the rotorcraft, and wherein the active flight mode is shown in the single indicator for the axis regardless of whether the active flight mode is from the first subset or the second subset of the plurality of flight modes (e.g. notwithstanding claim objection hereto, see rejection of claims 1 and 25, and the Office notes that at least a single indicated would be generated).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Hasan with visual indicators like those in Pineo to provide different vehicle parameters during different vehicle trips to an 

As per claim 34, Hasan, as modified by Adams and Pineo, teaches a rotorcraft comprising: one or more indicators; a flight director; and a flight control system comprising a flight control computer, the flight control computer configured to: determine whether the flight director is coupled to the flight control system and controlling flight of the rotorcraft; detect a change of a flight mode of the rotorcraft from a previous flight mode to a current flight mode, the current flight mode and the previous flight mode being from one of a first subset or a second subset of a plurality of flight modes, the current flight mode being from the second subset when the flight director is coupled to the flight control system and controlling flight of the rotorcraft, the one or more indicators in response to detecting the change of the flight mode, the one or more indicators being a first color when the flight director is coupled to the flight control system and controlling flight of the rotorcraft, the one or more indicators being a second color when the flight director is not coupled to the flight control system and controlling flight of the rotorcraft (e.g. see rejection of claim 1).

As per claim 35, Hasan, as modified by Adams and Pineo, teaches the features of claim 34, and Pineo further teaches wherein the one or more indicators include a first indicator corresponding to the first subset of the plurality of flight modes, and a second indicator corresponding to the second subset of the plurality of flight modes, and wherein the flight control computer is configured to update the one or more indicators by changing the color of the one or more indicators (e.g. see, at a minimum, Figs. 1, 9 and 11, and paragraphs 0030 and 0060, wherein Pineo teaches a first trip trajectory from one or more first vehicle trips (i.e. a first selected flight mode from a first subset of a plurality of flight modes) and a second trip trajectory from a group of one or more second vehicle trips (i.e. a second selected flight mode from a second subset of a plurality of flight modes), wherein trajectory configuration include different colors that are displayed.  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Hasan with visual indicators like those in Pineo to provide different vehicle parameters during different vehicle trips to an operator of the system to increase awareness of required operation parameters of the aircraft.

As per claim 36, Hasan, as modified by Adams and Pineo, teaches the features of claim 35, and Hasan further discloses wherein the first indicator is a first color when the flight director is not coupled to the flight control system and controlling flight of the rotorcraft (e.g. Office notes that regardless to connection to a flight control system, a first or second indicated would comprise a color).

As per claim 37, Hasan, as modified by Adams and Pineo, teaches the features of claim 35, and Hasan further discloses wherein the second indicator is a first color when the flight director is coupled to the flight control system and controlling flight of the rotorcraft (e.g. Office notes that regardless to connection to a flight control system, a first or second indicated would comprise a color).

As per claim 38, Hasan, as modified by Adams and Pineo, teaches the features of claim 35, and Hasan further discloses wherein the first indicator is a first color and the second indicator is a second color when the flight director is active but is not coupled to the flight control system and controlling flight of the rotorcraft (e.g. Office notes that claim 35 only requires the first or second indicator).

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection pursuant to claim amendments.  

Allowable Subject Matter
Subject to non-prior art rejections herein, claim 32 contains allowable subject matter, as indicated below.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/JAMES M MCPHERSON/Examiner, Art Unit 3669